DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Paturle et al (US 2019/0003852 A1).
Regarding claim 1, Paturle et al disclose an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed (Paturle; Para [0067]), cause the apparatus to at least: receive first audio data from a sensor (Paturle et al; Para [0033]); establish a baseline frequency profile (Paturle et al; Para [0042][0098]); identify, within the audio data, an audio event, wherein the audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Paturle et al; Para [0032][0042]); identify a location corresponding to the audio event (Paturle et al; Para [0022]); and encode the audio event in a database to correspond to the location (Paturle et al; Para [0068]-[0069]).

Regarding claim 2, Paturle et al disclose the apparatus of claim 1, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 3, Paturle et al disclose the apparatus of claim 1, wherein the apparatus is further caused to extract a feature of the audio event wherein the extracted feature comprises a degree of frequency change in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 4, Paturle et al disclose the apparatus of claim 3, wherein the apparatus is further caused to categorize the audio event as an estimated road feature based, at least in part, on the extracted feature of the audio event (Paturle et al; Para [0032]).

Regarding claim 5, Paturle et al disclose the apparatus of claim 1, wherein causing the apparatus to encode the audio event in a database to correspond to the location comprises causing the apparatus to generate a geo-referenced audio event and store the geo-referenced audio event to a map data layer to associate the audio event with the geo-referenced location (Paturle et al; Para [0068]-[0069]).

Regarding claim 8, Paturle et al disclose the apparatus of claim 1, wherein the apparatus is further caused to identify an environmental condition proximate the sensor, 

Regarding claim 9, Paturle et al disclose the apparatus of claim 8, wherein the identified environmental condition comprises a weather condition (Paturle et al; Para [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Yoshida et al (US 2011/0164037 A1).
Regarding claim 6, Paturle et al disclose the apparatus of claim 1, the sensor comprises an audio sensor, wherein causing the apparatus to identify a location corresponding to the audio event comprises causing the apparatus to identify a location of a vehicle carrying the audio sensor (Paturle et al; Para [0068]) but do not expressly disclose and apply an offset to the location based on a relative location between the audio sensor and a location sensor of the vehicle. However, in the same field of endeavor, Yoshida et al disclose an apparatus comprising apply an offset to the location based on a relative location between the audio sensor and a location sensor of the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of IP.COM (NPL, The Automated acquisition of road surface irregurality and position data using passive acoustic sensors)
Regarding claim 7, Paturle et al disclose the apparatus of claim 1, but do not expressly disclose wherein the apparatus is further caused to suppress at least a portion of the audio data from the first sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event. However, in the same field of endeavor, IP.COM discloses an apparatus wherein the apparatus is further caused to suppress at least a portion of the audio data from the first sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event (IP.COM; Page 2; lines 28-29; samples deviate by more than threshold is not acceptable for use). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the audio data detection taught by IP.COM as audio detection taught by Paturle. The motivation to do so would have been to improve the accuracy of the location estimation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Luther et al (EP2320382 A1).
Regarding claim 10, Paturle et al disclose the apparatus of claim 1, wherein the sensor is a road noise sensor associated with a wheel (Paturle et al; Para [0065]), but do not expressly disclose wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor; identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria; suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor. However, in the same field of endeavor, Luther et al disclose an apparatus wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor (Luther et al; Fig 3; ambient sensor 14); identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria (Luther et al; Para [0030]); suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor (Luther et al; Para [0030]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the event detection taught by Luther as audio detection taught by Paturle. The motivation to do so would have been to reduce the effect of ambient noise.

Claims 11-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al (US 2019/0003852 A1) in view of Koontz et al (US2019/0113627 A).
Regarding claim 11, Paturle et al disclose a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (Paturle; Para [0067]) to: receive audio data from a sensor (Paturle et al; Para [0033]); establish a baseline frequency profile for the audio data (Paturle et al; Para [0042][0098]); identify, within the audio data, an audio event, wherein the audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Paturle et al; Para [0032][0042]); and identify a location corresponding to the audio event (Paturle et al; Para [0022]), but do not expressly disclose wherein the location corresponding to the audio event is identified based on the audio event corresponding to a geo-referenced audio event, wherein the identified location is the location corresponding to the geo-referenced audio event. However, in the same field of endeavor, Koontz et al disclose an apparatus wherein the location corresponding to the audio event is identified based on the audio event corresponding to a geo-referenced audio event, wherein the identified location is the location corresponding to the geo-referenced audio event (Koontz et al; Para [0038][0046]). It would have been obvious to one of the ordinary skills in the art at the time of the application to use the location estimation taught by Koontz as location estimation in the device taught by Paturle. The motivation to do so would have been to provide a plurality of location estimation option to the user.

Regarding claim 12, Paturle et al in view of Koontz et al disclose the computer program product of claim 11, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 13, Paturle et al in view of Koontz et al disclose the computer program product of claim 11, further comprising program code instructions to extract a feature of the audio event wherein the extracted feature comprises a degree of a frequency change in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Regarding claim 14, Paturle et al in view of Koontz et al disclose the computer program product of claim 13, further comprising program code instructions to categorize the audio event as an estimated road feature based, at least in part, on the extracted feature of the audio event (Paturle et al; Para [0032]).

Regarding claim 16, Paturle et al in view of Koontz et al disclose the computer program product of claim 11, further comprising program code instructions to identify an environmental condition proximate the sensor, wherein the at least one predefined criteria is dependent upon the identified environmental condition (Paturle et al; Para [0063]).

Regarding claim 17, Paturle et al in view of Koontz et al disclose the computer program product of claim 16, wherein the identified environmental condition comprises a weather condition (Paturle et al; Para [0065]).

Regarding claim 19, Paturle et al disclose a method comprising: receiving first audio data from a first sensor (Paturle et al; Para [0033]); establishing a baseline frequency profile (Paturle et al; Para [0042][0098]); identifying, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria relative to the baseline frequency profile (Paturle et al; Para [0032][0042]); identifying a location corresponding to the first audio event (Paturle et al; Para [0022]); encoding the first audio event in a database to correspond to the location (Paturle et al; Para [0068]-[0069]); but do not expressly disclose receiving second audio data from a second sensor; identifying, within the second audio data, a second audio event; correlating the second audio event with the first audio event; and providing the location in response to the second audio data. However, in the same field of endeavor, Koontz et al disclose an apparatus further comprising encoding the first audio event in a database to correspond to the location (Koontz et al; Para [0038]; database of previous georeferenced acoustic signatures); but do not expressly disclose receiving second audio data from a second sensor (Koontz et al; Para [0038][0046]; present acoustic environment sensed by microphone); identifying, within the second audio data, a second audio event (Koontz et al; Para [0038][0046]); correlating the second audio event with the first audio event (Koontz et al; Para [0038][0046];); and


Regarding claim 20, Paturle et al in view of Koontz et al disclose the method of claim 19, wherein the at least one criteria comprises a statistically significant change in a prominent frequency in the audio data (Paturle et al; Para [0030][0079]-[0080]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paturle et al (US 2019/0003852 A1) in view of Koontz et al (US2019/0113627 A) and further in view of IP.COM (NPL, The Automated acquisition of road surface irregurality and position data using passive acoustic sensors).
Regarding claim 15, Paturle et al in view of Koontz et al disclose the computer program product of claim 11, but do not expressly disclose further comprising program code instructions to suppress at least a portion of the audio data from the sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event. However, in the same field of endeavor, IP.COM discloses an apparatus further comprising program code instructions to suppress at least a portion of the audio data from the sensor in response to the at least a portion of the audio data from the sensor failing to satisfy the predetermined criteria for an audio event (IP.COM; Page 2; lines 28-29; samples deviate by more than .


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paturle et al (US 2019/0003852 A1) in view of Koontz et al (US2019/0113627 A) and further in view of Luther et al (EP 2320382 A1).
Regarding claim 18, Paturle et al in view of Koontz et al disclose the computer program product of claim 11, wherein the sensor is a road noise sensor associated with a wheel (Paturle et al; Para [0065]), but do not expressly disclose the computer program product further comprising program code instructions to: receive ambient audio data from an ambient noise sensor; identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria; and suppress the second audio event in the second audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the ambient audio data from the ambient noise sensor. However, in the same field of endeavor, Luther et al disclose an apparatus wherein the apparatus is further caused to: receive ambient audio data from an ambient noise sensor (Luther et al; Fig 3; ambient sensor 14); identify a second audio event in second audio data from the road noise sensor that satisfies the at least one predefined criteria (Luther et al; Para [0030]); suppress the second audio event in the second audio data from the road 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651